By the terms of the contract under which the real property was sold, the title to the wheat grown on such property was to remain in the appellants. It was the obligation of the respondents *Page 86 
to turn it or its proceeds over to them. This the respondents did not do, but, on the contrary, wrongfully converted the wheat to their own use. Had the respondents performed their agreement, notwithstanding the subsequent rescission of the contract of purchase of the real property, they would not have been entitled to a return of the wheat or its value. It is not my opinion that they have greater rights because they did not so perform.
I do not, of course, question the soundness of the principle of law announced in the cases on which the majority rely. It is my opinion that the principle is without application to the facts here presented. I therefore dissent.
MITCHELL, J., concurs with FULLERTON, J.